﻿Allow me to congratulate the President on his election
as President of this session of the General Assembly.
We wish him every success.
At the same time, it is a pleasure to greet the
Secretary-General, Mr. Kofi Annan, whose efforts for
peace and cooperation between nations we highly
value. For that reason, I take this opportunity to
express, on behalf of the people of Bolivia and my
Government, our sorrow and solidarity in the face of
the terrorist attacks against the United Nations
headquarters in Baghdad, which once again
demonstrates intolerance for and lack of understanding
of a peacekeeping mission, which is the only possible
path in our search to resolve conflicts.
This attempt strengthens our resolve to fight
without giving any quarter against terrorism in any of
its forms, but, at the same time, it shows us the need to
support the joint efforts of the nations of the world
with policies that are debated and adopted at the United
Nations. This Organization and its bodies are a
fundamental forum where our voice and that of all
countries of the world can be heard. For that reason, we
also believe that reforms are required to give the
Security Council more flexibility and balance in order
to guarantee greater participation in the decision-
making process.
The terrible episodes that we have recently
experienced have forced us once again to reconsider
the path that many nations have set for themselves in
their vision for development. It is a dangerous mistake
to believe that we can coexist in a world of isolated and
closed compartments. It is not possible to generate
growth and well-being for a privileged few and expect
that the excluded great majority will look on silently
from the fringes of that reality. In our opinion, the only
possible path to confront the future is the paradigm of
equity.
For over a half century, Bolivia has been opening
democratic and participative spaces for its people. A
nation such as ours, where 62 per cent of the citizens
identify themselves as indigenous, must do away with
the social, economic and ethnic exclusion that has been
a historic millstone that our elite refused to eliminate.
The process begun by us with the revolution of 1952
with its successes and set-backs of greater or lesser
magnitude is part of our challenge today. This vision is
also essential to defending the human rights of those
citizens who have been marginalized throughout the
course of our history.
For one year now, under the administration
headed by President Sanchez de Lozada, within the
framework of a pluralistic Congress with a very
significant percentage of indigenous representatives
and of very different ideological positions, we are
working to overcome levels of poverty that are
threatening to break down the buttresses of order and
the population’s faith in democracy, which has been
achieved with great sacrifice by the people of Bolivia.
Our Government has broadened its political base
by integrating another political party, Nueva Fuerza
26

Republicana, into the alliance between the Movimiento
Nacionalista Revolucionario and the Movimiento de la
Izquierda Revolucionaria in an effort to face an acute
economic crisis that has taken the form of a persistent
recession, which, fortunately, is beginning to reverse
itself.
We have implemented a programme that
combines efforts to increase State revenues through an
increase in public investment in order to stimulate the
economy and improve private contribution, create jobs
and decrease social inequality. We have given priority
to the most vulnerable sectors of our society with
measures such as an annual solidarity bonus for all
citizens over age 65 and the consolidation of free
medical insurance covering mothers and children under
the age of five. This task is linked to achieving the
Millennium Development Goals, to which we are
deeply committed.
In February of this year and a few days ago, my
country lived through serious episodes of violence,
which have forced us to reflect. We are aware of the
fact that the last 21 years of democracy — the longest
uninterrupted period in our history — are at stake as
we face the legitimate pressure exercised by the
marginalized sectors of our society, who deserve our
attention. Unfortunately, in spite of the new democratic
parliamentary participation, we have not yet been able
to sustain a real and enriching dialogue about our most
severe problems. I am convinced that one of our
principal tasks is to generate a fundamental change in
the behaviour of political parties and of every
politician, but a less radical and more rational attitude
of the social sectors in their relationship with the State
is also indispensable.
We are going through a very difficult time, when
compliance with the law and respect for the authority
of the State threaten to collapse. Loss of trust in these
essential elements of democracy is one of the greatest
dangers to the future of our society, which will only
achieve its goals if it has a credible and legitimate
administration that acts with authority. We are
assuming our responsibility in this area. It is the only
way we can be tolerant of the ideas of others. Our aim
is the urgent search for a true national encounter
through national dialogue, an issue that we are deeply
committed to, despite the difficulties that must be
overcome.
One year ago, in this very forum, I said that our
Government would make the fight against corruption a
State policy. Today I am proud to say that we are
fulfilling that commitment. We have established the
Secretariat to Combat Corruption, whose tasks are
carried out from within the very core of the State, with
broad participation from all levels of society, through
citizen networks and mobile brigades. In one year of
work, we have made public cases of corruption
involving State authorities. Corrupt civil servants have
been given prison sentences and others are currently on
trial for illicit acts. Furthermore, we have expanded the
programmes for better management of public entities.
We are launching a reform of the judiciary,
strengthening a culture in which the rule of law is
based on the concept of justice for all. We are also
promoting a strategy that will transform political and
productive institutions, especially those of the informal
sector, and promoting governance that is compatible
with fair human development opportunities.
Our commitment to fighting illicit drug
trafficking remains unchanged. For our country, this
task has meant high social, political and economic
costs, paid for with the blood of the Bolivian people.
The support of the international community in this
fight has been an incentive and a security factor.
However, our efforts require further support,
proportional to the scope of its effect, in Bolivia as
well as in those societies where drug consumption
remains a priority problem to be solved. We shall
continue to honour our commitments, but we shall also
continue to insist that the international community
fully assume the concept of shared responsibility.
For Bolivia, international assistance represents an
invaluable support. From this rostrum, I wish to thank
the nations and organizations that offer their
cooperation, but I emphasize the fact that the most
effective assistance is that which respects the decisions
and plans of those countries that receive it. Imposing
rigid and unilateral prescriptions often generates more
problems than it solves.
Our continent, Latin America, has seen its role in
the international concert diminished. The continent
faces several core problems, one of which is the siege
of its own democracy by poverty, corruption, inequality
and a globalization process of which it is part, but that
has not always generated positive results for the area.
Integration is the only possible solution if we wish to
face the future with optimism. Bolivia is working
27

diligently in this direction, not only because it is a part
of subregional blocs, such as the Andean Community
and the Common Market of the South — of which it is
an associate member — but also because it promotes
the integration of both regional groups into one South
American body that will provide greater benefits and
targeted influence in the region. As hosts for the
thirteenth Ibero-American Summit of Heads of State
and Government, Bolivia is working for the genuine
strengthening of that mechanism, which unites the
heads of State and Government of a group of countries
whose cultural, political and economic importance
throughout the world is continuously growing.
In this context, the decisions that will be made to
establish the Free Trade Agreement of the Americas
must seek a still uncertain balance for the group of
member countries, taking into account the enormous
gap between the first Power in the world and the
poorest nations of the continent, in a way that will truly
benefit everybody. This will be possible if and when,
beyond trade issues, we prioritize the transport and
communications infrastructures, science, the transfer of
technology and education.
The difficulties emerging from the worldwide
debate on international trade are proof once again of
the gap to be closed between rich and poor nations. If
equity is the foremost exigency of mankind, the only
true and effective response in order to achieve it is a
fair trade agreement. Poor countries demand access for
our products to wealthy countries under fair conditions.
This urgent claim is linked to a sustained policy of
subsidies and protectionism for key production sectors
on the part of the most developed nations. Herein lies
one of the basic causes of poverty and social tensions
in the least favoured societies.
The issue of anti-personnel mines is a very
sensitive one for Bolivia, not only as a matter of
principle — inasmuch as these lethal artefacts continue
to kill or permanently maim people throughout the
world — but also because many such mines have been
planted along our borders. We vehemently request the
Governments responsible for planting these mines to
continue their removal and destruction until the areas
involved are totally free of mines.
Today, more than ever, I wish to confirm before
this Assembly that Bolivia will never waive its just
claim of sovereign access to the Pacific Ocean,
inasmuch as we were established as an independent
republic with a sea coast. This claim, which we have
been making for over a century, is a product not of
stubbornness or caprice, but of the lack of economic
resources and huge geographic obstacles that
undermine our ability to compete. Our landlocked
condition is a deterrent to our growth and the well-
being of our citizens, as proven by the analysis of the
challenges faced by all landlocked countries.
Reintegration of our condition as a maritime nation is a
matter of justice and we cannot set it aside. We will
therefore continue to call for solidarity and support
from the community of nations. Our vocation and our
destiny to be integrated with and economically
complemented by our neighbours compels us to exhort
the Government and people of Chile to act with a view
to the future and to repair a historical wrong that has
anchored Bolivia to the past century.
We are living through difficult times, complex
and full of uncertainty. It is our obligation to stop and
question the validity of many of the premises in which
we believe. No question and no form of questioning is
superfluous at a time such as this, in which the search
for a clearer and fair horizon is a life or death necessity
for our planet.




